11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jessie Landon Foster,                       * From the 32nd District Court
                                              of Fisher County
                                              Trial Court No. 3468.

Vs. No. 11-18-00145-CR                      * June 21, 2018

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J., sitting
                                              by assignment)

      This court has considered Jessie Landon Foster’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.